Citation Nr: 0504458	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for subluxation of the 
left knee, evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965 and from January 1976 to August 1976.

Historically, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, granted 
service connection for residuals of a left knee contusion, 
classified as anterior-posterior subluxation of the left 
knee.  A 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  Subsequently, the RO 
granted secondary service connection for arthritis of the 
left knee and assigned a separate 10 percent rating for it 
under 38 C.F.R. § 4.71a, DCs 5003-5010.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from the RO's May 2002 decision that confirmed and 
continued these ratings for these left knee disabilities.  In 
his notice of disagreement (NOD), received in September 2002, 
the veteran expressed dissatisfaction with the 10 percent 
evaluation assigned for his left knee subluxation under DC 
5257.  He made no reference suggesting similar 
dissatisfaction with the 10 percent evaluation assigned for 
his left knee arthritis under DCs 5003-5010.  Consequently, 
the statement of the case (SOC), issued in May 2003, only 
addressed his purported entitlement to a higher rating for 
the subluxation under DC 5257, and this is the only claim 
that he has perfected an appeal concerning.  38 C.F.R. 
§ 20.200 (2004).

Unfortunately, however, the Board cannot yet decide this 
claim because further development of the evidence is 
required.  So the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claims file does not contain notice to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claim for an increased rating for his left 
knee disorder, or notice to him clearly delineating whose 
specific responsibility - his or VA's, it is for obtaining 
this supporting evidence.  Quartuccio; Charles.  Thus, 
further development is required.

Additionally, the veteran completed his substantive appeal by 
submitting a VA Form 9 in July 2003.  He left blank boxes on 
the VA Form 9 and on the accompanying Appeal Hearing Options 
form as to whether he wanted a personal hearing.  The cover 
letter from his representative accompanying the VA Form 9 
is also silent as to the veteran's wishes regarding a 
personal hearing.  Although it appears that he does not want 
a personal hearing, by not specifically indicating this, the 
Board believes nonetheless that his wishes regarding a 
personal hearing should be clarified definitively.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  Compliance 
requires that he be notified of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate his 
claim for a higher rating for his left 
knee subluxation.  A general form letter, 
not specifically addressing this 
particular claim at issue, is 
unacceptable.  The letter also must 
indicate which specific portion of the 
evidence, if any, is to be provided by 
him, and which specific portion, if any, 
VA will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession that he has 
yet to submit to VA.

2.  As well, ask the veteran to specify 
what, if any, type of personal hearing he 
wants, among the appeal hearing options 
available.  He should then be scheduled 
for whatever hearing option he chooses.  
If he does not want a hearing, he should 
state this specifically for the record.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




